MAUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The administratrix of the estate of Joseph Ralston filed an action in, the Franklin Probate for the sale of the leasehold held by her decedent, for a term of 99 years, renewable forever, on certain real estate in Columbus, for the payment of the debts of the decedent. The widow of the decedent filed her answer, asking that the value of her dower estate in said leasehold be ascertained and that she be paid such value in cash. From the judgment rendered in the Probate, an appeal was taken to the Common Pleas and in this court it was determined that the widow had no dower in the property in question. The widow prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. At common law the right of dower did not attach to a leasehold, one of the requirements of dower being that the deceased husband during coverture should be seized of an estate of inheritance in the land in which dower was claimed.
2. Under the law of Ohio a leasehold for a term of years, however long, is personal property.
3. Under 8597 GC. a leasehold is made an estate of inheritance and under 8606 GC. a widow is dowerable therein.